Title: Alrichs & Dixon to Thomas Jefferson, 1 January 1813
From: Alrichs & Dixon
To: Jefferson, Thomas


          Beloved Man Wilmington 1st 1 Mo 1813 
          On examining our Business at the close of the year, we observe a small P.S. at the bottom of thy favr to us of 23rd 9th Mo Last, which, some how most unacountably, we have not replied to, it is an “enquiry concerning domestic Engines for Carding Sheeps wool,”—we have bestowed much thought on the Subject, but as yet have not been able to bring them to the desired size and price for convenient family use, especially where they come in competition with those worked by water or steam power, they may do where there is no water Power to be had, being preferable to the use of Common hand Cards—the price is for one compleat 275.dol. deliverd at our shop in Wilmington del,—
           We Sent on for thee the hand Carding for Cotton 1st 2d last Month, ⅌ Baltimore & Richmond—
          Would be much gratified to know that it came safe to hand and proved satisfactory on trial
          Please excuse this trespass on thy time, and indulge us in a respectfull and sincere tender of Admiration & regard—Alrichs & Dixon
        